Exhibit 10.5

SEAWORLD ENTERTAINMENT, INC.

 

INCENTIVE COMPENSATION CLAWBACK POLICY

 

1.Overview.  SeaWorld Entertainment, Inc. (the “Company”) has adopted this
Incentive Compensation Clawback Policy (the “Policy”) as of October 11, 2017
(the “Effective Date”) in order to help ensure that incentive compensation is
paid or awarded based on accurate financial results and the correct calculation
of performance against incentive targets and to discourage individuals from
engaging in detrimental activity to the Company.

2.Compensation Committee. The Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) shall have full authority to
interpret and enforce the Policy in accordance with its business judgment.

3.Covered Individuals.  The Policy applies to all current and former officers
(as that term is defined in Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended) of the Company, all recipients of awards under the Company’s
2017 Omnibus Incentive Plan from time to time (the “Plan”) and, to the extent
designated by the Board or the Committee from time to time by notice to such
individual, any other current or former employee, officer, consultant or
director of the Company and its subsidiaries (collectively, the “Covered
Individuals”).

4.Incentive Compensation.  For purposes of the Policy, “incentive compensation”
means annual performance bonuses and long-term incentive awards (in each case,
including cash, stock options, stock appreciation rights, restricted stock,
restricted stock units, performance share units or other equity-based awards)
paid, granted, vested, settled or accrued on or after the Effective Date,
whether or not awarded under the Plan.

5.Calculation of Overpayment.  If the Committee determines, in its discretion,
that incentive compensation of a Covered Individual was overpaid, in whole or in
part, for any reason, including as a result of a restatement of the reported
financial results of the Company or any of its segments (excluding a restatement
resulting from a change in accounting policy or applicable law), mistake in
calculations or other administrative error, the Committee will review the
incentive compensation paid, granted, vested, settled or accrued based on the
prior inaccurate results.

To the extent practicable, and as permitted by and consistent with applicable
law, the Committee will determine, in its discretion, whether to seek to recover
or cancel the difference between (i) any incentive compensation paid, granted,
vested, settled or accrued based on the belief that the Company or the segment
had met or exceeded performance targets that would not have been met had the
financial information been accurate and (ii) the incentive compensation in which
the Covered Individual would have been paid or awarded based on the accurate
financial information or restated results, as applicable (an “Overpayment”).

In making the determination referred to in the preceding sentence, the Committee
shall take into account such factors as it deems appropriate.

6.Detrimental Activity. If the Committee determines, in its discretion, that a
Covered Individual has engaged in any Detrimental Activity (as defined in the
Plan) the Committee may, in its sole discretion, provide for one or more of the
following: (i) cancelation of any or all of such Covered Individual’s incentive
compensation or (ii) forfeiture by the Covered Individual of any gain realized
on the vesting or exercise of or of any payment in connection with any incentive
compensation (such gain or payment, a “Prior Payment”).

7.Forms of Recovery.  If the Committee determines to seek recovery for the
Overpayment, the Company shall have the right to demand that the Covered
Individual pay the Company for, or forfeit, any Overpayment, paid or awarded as
a result of a misstatement triggering a restatement of the reported financial
results of the Company or any of its segments, a mistake in calculation or any
other administrative error.  If the Committee determines to seek recovery of
incentive compensation because a Covered Individual has engaged in Detrimental
Activity, the Company shall have the right to demand that the Covered Individual
pay the Company for, or forfeit, any Prior Payment.  The Committee may also
determine to reduce, cancel or cause the forfeiture of any incentive
compensation otherwise due to recover the Overpayment or Prior Payment or if the
Committee determines that a Covered Individual has engaged in any Detrimental
Activity.  

 

 

1

 

--------------------------------------------------------------------------------

 

To the extent the Covered Individual refuses to pay to the Company an amount
equal to the Overpayment or the Prior Payment, the Company shall have the right
to sue for repayment and/or enforce the Covered Individual’s obligation to make
payment through the reduction or cancellation of outstanding and future
incentive compensation.  Without limiting the Company’s rights, to the extent
any shares have been issued under vested awards or such shares have been sold by
the Covered Individual, the Company shall have the right to cancel any other
outstanding equity-based awards with a value equivalent to the Overpayment or
Prior Payment, as determined by the Committee.  For the avoidance of doubt, the
Company shall have the right upon the Covered Individual’s engagement in any
Detrimental Activity to reduce or cancel any and all outstanding and future
incentive compensation.  

8.Committee Determination Final.  Any determination by the Committee (or by any
Officer of the Company to whom enforcement authority has been delegated) with
respect to the Policy shall be final, conclusive and binding on all interested
parties.

9.Amendment.  The Policy may be amended by the Board from time to time, and any
provision thereof may be waived by the Committee or the Board in their sole
discretion.

10.Non-Exclusivity.  Nothing in the Policy shall be viewed as limiting the right
of the Company or the Committee to pursue recoupment under or as required by the
Company’s plans, awards and employment agreements or the applicable provisions
of any law, rule or regulation (including, without limitation, Section 10D of
Securities Exchange Act of 1934, as amended, or Section 304 of the
Sarbanes-Oxley Act of 2002), or stock exchange listing requirement (and any
future policy adopted by the Company pursuant to any such law, rule, regulation
or requirement).

 

 

2

 